DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s traversal of the restriction dated 7/14/2022 has found to be persuasive.  Accordingly, the restriction dated 7/14/2022 is hereby withdrawn and all the claims are now under consideration.

Claim Objections
Claims 5, 8 and 13 are objected to because of the following informalities:  
Claim 5 recites “the controller of claim 14”, it seems like this should be -the controller of claim 4-.
Claim 8 recites “cause the processor to: receiving a request”, it seems like it should be -cause the processor to: receive a request-.
Claim 13 recites “a master controller that controls each remaining water of the plurality of water heaters”, it seems like it should be - a master controller that controls each remaining water heater of the plurality of water heaters
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the second tank-based water heater" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003222399A1 (hereinafter ‘399) alone.
Regarding claim 8:
	‘399 discloses a non-transitory computer-readable medium (ROM see paragraph 27) having instructions stored thereon that, when executed by a processor (see paragraphs 26-27), cause the processor to determine that the requested heated water quantity of the heated water request is greater than a currently available heated water capacity of any one of a plurality of water heaters (see paragraph 43); and output instructions for two or more of the plurality of water heaters to supply heated water (see paragraph 43 when the determination is made that the master has insufficient capacity the slave is turned on, while the master is still on as well).
	‘399 fails to disclose specifically receiving a request for requested heated water quantity, however the examiner notes that in order to figure out if the capacity is insufficient there must be some way within ‘399 to determine how much heated water is needed and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the request sent to the controller in order to quickly and easily determine how much heated water is needed.

Regarding claim 9:
	‘399 further teaches outputting the instructions for the two or more of the plurality of water heaters to supply heated water comprises: outputting instructions for a first valve (10 of 1) to permit a first flow of unheated water into the first water heater; and outputting instructions for a second valve (10 of 2) to permit a second flow of unheated water into the second water heater.

Regarding claim 10:
	‘399 further teaches wherein at least one of the two or more of the plurality of water heaters is a tankless (1 and 2 are both tankless water heaters) water heater.

Regarding claim 13:
	‘399 further teaches wherein the instructions, when executed by the processors, further cause the processor to: designate a first local controller of a first water heater in the plurality of water heaters as a master controller (see paragraph 43 where there is one master and one slave water heater) that controls each remaining water of the plurality of water heaters.

Claims 1-7, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘399 as applied to claim 8 above respectively, and further in view of Nakagawa et al (US PG Pub. No. 2012/0325337).
Regarding claims 1, 11-12 and 14:
	‘399 teaches a controller (13) comprising: one or more processors (microcomputer see at least paragraphs 26-27); and memory (ROM, see paragraph 27) storing instructions that, when executed by the one or more processors, cause the controller to: receive a request for a requested heated water quantity (see claim 8 addressed above); determine that a tankless water heater has a capacity of heated water that is insufficient to satisfy the request (see paragraph 43); and output instructions for a second tankless water heater to supply a first additional heated water quantity to supplement the capacity of heated water (See paragraph 43).
	‘399 fails to disclose the second tankless water heater is a first tank-based water heater.
	Nakagawa teaches a duel water heater system including one being a tankless water heater and one being a tank based water heater (see paragraph 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘399 with the teachings of Nakagawa to have the second water heater be a tank based water heater in order to augment the hot water delivery capability of the tankless water heater with pre-heated water (see paragraph 4 of Nakagawa).

Regarding claims 2 and 15:
	‘399 modified above teaches wherein outputting instructions for the first tank-based water heater to supply the first additional heated water quantity comprises: outputting instructions for a first valve to permit a first flow of unheated water into the first tank-based water heater (see paragraphs 47-49 and paragraph 78 which specifies that the valve is opened to perform the hot water supply operation).

Regarding claim 3:
	‘399 modified above teaches wherein the controller (both of 13) is in communication with at least one of a local controller (13 of 1) of the tankless water heater and a local controller (13 of 2) of the first tank-based water heater.

Regarding claims 4 and 16:
	‘399 modified above teaches wherein the instructions, when executed by the one or more processors, further cause the controller to: output instructions for a tank-based water heater to supply an additional heated water quantity to supplement the capacity of heated water and the first additional heated water quantity (see paragraphs 43 and 47-49).
	‘399 fails to disclose a second tank based water heater however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional slave water heater since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding claims 5 and 17:	‘399 modified above teaches wherein outputting instructions for the second tank-based water heater to supply the second additional heated water quantity comprises: outputting instructions for a second valve to permit a second flow of unheated water into the second tank-based water heater (see claim 2 addressed above).

Regarding claim 6:
	‘399 modified above teaches the controller is in communication with a local controller of the second tank-based water heater (as modified above it would be similar to the first tank based water heater and would include a controller as well).

Regarding claim 7:	‘399 modified above teaches the tankless water heater controller is in communication with a local controller of the second tank-based water heater (See claims 3 and 6 addressed above).

Regarding claim 18:
	‘399 modified above teaches wherein outputting instructions for the supplemental tank-based water heater to supply a supplemental heated water quantity comprises instructing the supplemental tank-based water heater to supply the supplemental heated water quantity to hot water supply line.
	‘399 fails to disclose the supplemental water is supplied to the primary water heater, however the examiner notes that sending the supplemental heated water to the supply line and sending the supplemental heated water to the primary water heater are art equivalents well known throughout the art to be interchangeable without any significant differences.

19. The method of claim 14, wherein outputting instructions for the supplemental tank-based water heater to supply a supplemental heated water quantity comprises instructing the supplemental tank-based water heater to supply the supplemental heated water quantity to the heated water demand (see figure 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762